Case: 20-60240     Document: 00515992042         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 24, 2021
                                  No. 20-60240                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Yessica Naida Cornejo-Fernandez; Gabriela Elizabeth
   Cornejo-Fernandez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                      BIA No. A208 377 456; A208 377 457


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Yessica Naida Cornejo-Fernandez and her minor child Gabriela
   Elizabeth Cornejo-Fernandez are natives and citizens of El Salvador. They
   petition for review of a Board of Immigration Appeals’ (BIA) order



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60240      Document: 00515992042          Page: 2   Date Filed: 08/24/2021




                                    No. 20-60240


   dismissing their appeal from an Immigration Judge’s (IJ) order denying
   asylum and withholding of removal. The petition is denied.
          The court reviews findings of fact, including the denial of asylum and
   withholding of removal under the substantial evidence standard. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Legal questions are reviewed de
   novo. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
          First, Cornejo-Fernandez argues that the BIA erred by affirming the
   IJ’s finding that she failed to present a cognizable particular social group. A
   particular social group must be made up of members who share a common
   immutable characteristic, be defined with particularity, and be distinct from
   other persons within society. See Pena Oseguera v. Barr, 936 F.3d 249, 251
   (5th Cir. 2019). As the IJ noted, the particular social group “[Salvadoran]
   women who fear violence and delinquency in their home country” lacks any
   particularity and could be half of the population of El Salvador. See ROA.46.
   This portion of the petition for review is denied. Id.
          Next, Cornejo-Fernandez argues that the BIA failed to provide
   meaningful review of her appeal by not considering whether the particular
   social group “Salvadoran women threatened by gang members because of
   their status as crime witnesses” was cognizable. That particular social group
   was not identified before the IJ. The BIA was not required to address this
   particular social group for the first time on appeal. See Hernandez-De La Cruz
   v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016). Accordingly, the BIA did not
   abuse its discretion by refusing to consider this particular social group. See
   id. There is nothing in the record demonstrating that the BIA failed to
   provide meaningful review. Additionally, Cornejo-Fernandez failed to prove
   that a lack of meaningful review resulted in her being “denied the
   opportunity to be heard or present evidence.” Toscano-Gil v. Trominski, 210




                                          2
Case: 20-60240      Document: 00515992042           Page: 3    Date Filed: 08/24/2021




                                     No. 20-60240


   F.3d 470, 474 (5th Cir. 2000). Accordingly, these portions of the petition for
   review are denied.
          Cornejo-Fernandez also contends that because the IJ addressed the
   BIA in his opinion, it is unclear whether the order is final or interlocutory and
   that the IJ failed to fully develop the record. These issues were not raised
   before the BIA. “Petitioners fail to exhaust their administrative remedies as
   to an issue if they do not first raise the issue before the BIA, either on direct
   appeal or in a motion to reopen.” Omari v. Holder, 562 F.3d 314, 318 (5th
   Cir. 2009). Failure to exhaust an issue creates a jurisdictional bar. Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Because Cornejo-Fernandez did
   not exhaust these issues before the BIA, these portions of the petition for
   review are dismissed for lack of jurisdiction. Id.
          Lastly, Cornejo-Fernandez contends that the IJ failed to apply 8
   C.F.R. § 1208.16(c)(3), which applies to CAT claims. See Martinez-Lopez v.
   Barr, 943 F.3d 766, 772 (5th Cir. 2019). Section 1208.16(c)(3) requires that,
   “[i]n assessing whether it is more likely than not that an applicant would be
   tortured in the proposed country of removal, all evidence relevant to the
   possibility of future torture shall be considered.” Cornejo-Fernandez did not
   raise a CAT claim. See Eduard v. Ashcroft, 379 F.3d 182, 195 (5th Cir. 2004).
   This portion of the petition for review is denied. Id.
          The petition for review is DENIED IN PART and DISMISSED
   IN PART.




                                           3